DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 6/4/2021 is acknowledged.
However, claim 1 has been found to be allowable.  The restriction requirement between Species A-B, as set forth in the Office Action mailed 4/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claim 3, directed to Species B, is not withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; therefore, claim 3 are hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 1-6 are allowable because the prior art of record does not disclose or make obvious a liquid discharging apparatus comprising “a creating unit that creates a driving signal … a supply section that makes a switchover as to whether to supply, to the first discharging section, the driving signal supplied to the first line … [and] a detecting section that detects vibration caused in the first discharging section … wherein in second period in the non-print period, the second period following an end of the first period, the supply section stops supply of the driving signal to the first discharging section, and the creating unit changes the potential of the driving signal from the first reference potential to a second reference potential” and “in a third period in the non-print period, the third period following an end of the second period, the supply section supplies the driving signal to the first discharging section, the creating unit maintains the potential of the driving signal at the second reference potential, the detecting section detects vibration caused in the first discharging section, and the inspecting section inspects the discharging state of the liquid in the first discharging section.”  It is this combination of limitation, in combination with the other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Suzuki (US 2019/0202203 A1) discloses a liquid discharging apparatus in which a non-print period (Tu) includes a second period (TSS2) in which the supply section stops supply of the driving signal to the first discharge section (Figs. 8, 10).  However, Suzuki does not disclose that the creating unit changes the potential of the driving signal from the first reference potential to a second reference potential in the second period.
	Hayashi (US 2017/0057217 A1) discloses a liquid discharging apparatus in which a non-print period includes a second period in which the supply section (62, 37) stops supply of the driving signal to the first discharge section (SW 37 is turned OFF: Fig. 8).  However, Hayashi does not disclose that the creating unit changes the potential of the driving signal from the first reference potential to a second reference potential in the second period.
Shinkawa et al. (US 2020/0269570 A1) discloses a related liquid discharging apparatus.
	Kimiyanagi (US 2016/0279932 A1) disclose a liquid discharging apparatus in which a non-print period (Tu-T) includes a plurality of unit periods (Fig. 20), wherein a micro-vibration processing (via PB) is performed before and after an inspection period (Fig. 20).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853